DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	The RCE, amendment, and remarks of 18 September 2020 are entered.
	Claims 2-4, 10-15, 17-22, 25, and 26 have been canceled. Claims 1, 5-9, 16, 23, 24, and 27-34 are pending and are being examined on the merits.
	The Restriction/Election requirement of 5 October 2015 remains in effect.
	The amendment has overcome the rejection of claims 1, 5-9, 16, 23, 24, and 27-34 under 35 U.S.C. 112(b).
	The amendment and remarks do not overcome the rejections under 35 U.S.C. 103, with the Examiner’s response found below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 September 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
1. Claims 1, 5, 16, 24, and 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seymour et al. (WO 2009/053700 A1, published 30 April 2009), Siprashvili et al. (Human Gene Therapy 14:1225-1233, published 1 September 2003, hereafter referred to as Siprashvili), Hartmann and Hornung (US 2009/0169529 A1, published 2 July 2009, hereafter referred to as ‘529), and Hoerr et al. (WO 2008/014979 A2, published 7 February 2008, hereafter referred to as ‘979).
The ‘700 application describes a nucleic acid complex comprising a nucleic acid and a condensing agent, where the nucleic acid includes a RNA (see e.g. p.16 lines 4-7). The ‘700 application further teaches that the condensing agent includes cationic condensing agents, including those copolymers formed by oxidative polycondensation of thiol-terminated oligopeptides including CK8C, CK10C, CK12C, and others (see e.g. p.16 lines 9-19). This “polycondensation” language implies that a disulfide is formed between the thiols in oligopeptide blocks, i.e. a first and second oligopeptide such as two copies of CK12C form disulfides between each other at one or both ends of the oligopeptide blocks. Complexes between a polycationic lysine and a polyanionic RNA are electrostatic in nature, i.e. non-covalent (see e.g. p.58 lines 15-19).
The difference between ‘700 and the claimed invention is that ‘700 does not teach that the RNA-carrying element contains at least 50% arginine residues, nor does ‘700 teach the precise immunostimulatory RNAs as now claimed (formulas II or IV).

The ‘529 application teaches that poly-Arg is most effective in supporting stimulatory activity of a siRNA molecule (see e.g. ¶[0297] and Figure 1), even more so than traditional elements such as lipofectamine.
The ‘979 art teaches siRNAs of formula GlXmGn, where the definitions of G, l, X, m, and n are identical to that claimed (see e.g. claim 1). The ‘979 art further claims the compound as a composition containing a secondary agent (see e.g. claim 19), including where the secondary agent can be a polycationic peptide (see e.g. claims 20 and 21). The RNAs are taught to include mRNA (see e.g. p.38 lines 7-11) as well as tumor antigens (see e.g. p.38 lines 2-5, p.36 lines 10-26 particularly lines 21-23).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the ‘700 composition containing a CKxC motif for formation of a RNA-oligopeptide complex (where the oligopeptides are linked by disulfides formed between the cysteine thiols) by altering the polylysine segment of ‘700 to polyarginine, as suggested by Siprashvili, to increase transfection of a carrier gene by 2 orders of magnitude as compared to the base polyarginine. The motivation to use CR7C comes from the similar charge of lysine as compared to arginine combined with Siprashvili demonstrating that addition of flanking cysteine residues increases the ability of such a xC constructs as well. Since polycationic sequences such as in ‘700 and Siprashvili were already known to bind to RNA, one of ordinary skill in the art would have a reasonable expectation of success in forming a polymeric carrier cargo complex by combination of the prior art references. It would also be obvious to one of ordinary skill in the art at the time of invention that the CK12C cargo complex of ‘700 that preferentially carries ssRNA could be used in a similar manner as the poly-Arg of ‘529 to carry and deliver the RNA 9.2 sense immunostimulatory RNA found in ‘529 as a CR12C construct based on the Siprashvili teachings. Additionally the skilled artisan would substitute the ‘529 siRNA with the siRNA molecules as claimed by ‘979. The motivation to do so comes from the similar cationic polypeptide carrying methods of ‘700, Siprashvili, ‘529, and ’979, with a strong expectation that the preferential carrying of the siRNA by poly-Arg in ’529 would similarly be accomplished with an Arg-based peptide found in ‘700 and Siprashvili, as well as allow for substitution of the ‘529 siRNA for the siRNAs claimed to be carried by cationic polypeptides in ‘979. The invention would be prima facie obvious to one of ordinary skill in the art at the time of invention.
With respect to claim 5, assuming 1 µg of RNA and 1 µg of the CR12C peptide leads to ~3 nmol of phosphate for an average RNA sequence, and 5.7 nmol of nitrogen for the peptide (2096 g/mol, 12 nitrogens leads to 477 pmol of peptide in 1 µg, 477*12=5724 pmol N). Thus, the ratio of 1 µg of RNA to 1 µg of CR12C peptide is 1:1.9, within the range of claim 5. Additionally, with respect to claim 5, the Examiner does not find any evidence that the N/P ratio is anything more than a routinely optimizable 
With respect to claim 16, the cationic peptides from ‘700 that are modified in view of Siprashvili each contain at least two cysteine residues.
With respect to claim 24, the ‘700 application also teaches preparation of pharmaceutical compositions containing a carrier (see e.g. p.46 lines 9-13).
With respect to claims 27 and 28, as set forth above the N/P ratio between a generic nucleic acid and the CR12C carrier is already 1.9, and the ratio can be optimized based on the desired nucleic acid cargo.
With respect to claim 29, the options for disulfide formation by combining ‘700 and Siprashvili by necessity only include those where (1) dual disulfides are formed between terminal cysteines in both peptides or (2) a single disulfide is formed between terminal residues in the first and second polypeptide.
With respect to claim 30, the RNA is found in ‘979
With respect to claims 31 and 32, 8, 10, and 12 arginine-long constructs flanked by cysteines are provided by the above combination of prior art.
Response to Arguments:

The Examiner argues that (1) a reasoning as to why an expectation of success was present based on the knowledge of the prior art concerning polycationic peptides and their affinity towards negatively charged nucleotides and (2) the Applicants have argued a standard for obviousness that is not reflected in MPEP 2143 or relevant case law. For instance, MPEP 2143.02 I. states:
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
Further, MPEP 2143.02 II. indicates that as long as a reasonable expectation of success is present, the burden is on the Applicant to provide evidence showing nonobviousness. The Applicants’ arguments essentially are requiring the Office to demonstrate an absolute expectation of success via other evidentiary sources, which is not what MPEP 2143 indicates is the standard for determining obviousness.
The Applicants’ arguments have been considered but are not persuasive. 

2. Claims 6-9 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seymour et al. (WO 2009/053700 A1, published 30 April 2009), Siprashvili et al. (Human Gene Therapy 14:1225-1233, published 1 September 2003), Hartmann and Hornung (US 2009/0169529 A1, published 2 July 2009), and Hoerr et al. (WO 2008/014979 A2, published 7 February 2008) as applied to claim 1 above, and Fotin-Mleczek and Baumhof (WO 2009/030481 A1, published 12 March 2009, hereafter referred to as ‘481).
For claims 6-9, the relevance of ‘700, Siprashvili, ‘529, and ‘979 has been set forth above. The difference between the prior art references and the claimed invention is that none teach that the polymeric carrier further comprises additional elements (functional polypeptides, ligands, or mannose).
The ‘481 application teaches complexes between RNA molecules and oligopeptides, where the oligopeptides comprise 8 to 15 amino acids containing 50% charged amino acids (see e.g. claim 1). The oligopeptide can further comprise non-cationic residues at both terminal positions, i.e. encompasses cysteine (see e.g. claim 9). Particular sequences include Arg8 through Arg15 (see e.g. claim 16). The complex can contain mRNA as the complexed RNA, including tumor antigens and antibodies (see e.g. claim 10). The ‘481 application also teaches that the above carrier complex can be modified by including functional polypeptides to the oligopeptide element of the complex, including RGD-peptide, mannose, albumin, and transferrin (see e.g. p.19 lines 9-31).
	It would have been obvious to modify the CR12C and RNA complex ‘700, Siprashvili, ‘529, and ‘979 by including the ligands for specific targeting (RGD or mannose) or transport (albumin or transferrin) as taught by ‘481 to be useful when coupled to cationic polypeptide complexes serving as carriers for similar RNA sequences. The motivation to do so comes from the fact that ‘481 is directed to the same area of endeavor (RNA transport using cationic polypeptide complexes), such that one of ordinary skill in the art would seek to apply the same modifications to the cationic prima facie obvious to one of ordinary skill in the art at the time of invention.
	With respect to claim 7, as set forth above the ‘481 application teaches that one of the targeting peptides can be an RGD peptide (see e.g. p.19 line 17), which reasonably serves as an antigen epitope.
	With respect to claims 8 and 9, as set forth above the ‘481 application teaches that ligands can be coupled to cationic polypeptides, and that said ligands include mannose (see e.g. p.19 line 17).
	For claim 23, the relevance of ‘700, Siprashvili, ‘529, and ‘979 has been set forth above. The difference between the prior art references and the claimed invention is that none teach that the RNA molecule is an mRNA, or that the mRNA encodes particular types of proteins/peptides.
	The relevance of ‘481 has been set forth above.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the ’700, Siprashvili, ‘529, and ‘979 complex containing CR12C and an ssRNA by making the ssRNA an mRNA encoding a tumor antigen or an antibody as found in ‘481 as part of a cationic oligopeptide and RNA complex. The motivation to include the mRNA encoding a tumor antigen or antibody comes from the ‘481 12. One of ordinary skill in the art would reasonably expect that using the same mRNA in a CR12C oligopeptide carrier construct would similarly serve to transport the mRNA, as the interaction is dependent on the charge interaction between the positively charged arginine side chains and the negatively charged mRNA molecule. The invention would be prima facie obvious to one of ordinary skill in the art at the time of invention.
	With respect to claim 23, the ‘481 application teaches that RNA molecules can include guanosine, uracil, adenosine, and thymidine analogs (see e.g. p.60 lines 1-2).
	Response to Arguments:
	The Applicants argue that the Action has not provided evidence that the cited references could have been combined with a reasonable expectation of success.
	The Examiner has addressed this argument above.
	The Applicants’ arguments have been considered but are not persuasive.

3. Claims 1, 30, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seymour et al. (WO 2009/053700 A1, published 30 April 2009), Siprashvili et al. (Human Gene Therapy 14:1225-1233, published 1 September 2003), Hartmann and Hornung (US 2009/0169529 A1, published 2 July 2009, hereafter referred to as ‘529), and Kramps et al. (WO 2009/095226 A2, published 6 August 2009, filed 28 January 2009, hereafter referred to as ‘226).

	The ‘226 art teaches a siRNA of sequence (NUGLXMGnNV)A (see e.g. Abstract, claim 1), where the identities of N, U, G, L, X, M, G, n, V, and A are identical to that instantly claimed. The ‘226 art claims the nucleic acid as part of a composition (see e.g. claim 14) with a secondary agent, including where the secondary agent is a polycationic peptide (see e.g. claims 16 and 17). The ‘226 art shows that R722 (see e.g. SEQ ID NO:118, Figures 1 and 2) was a known siRNA.
It would be obvious to one of ordinary skill in the art at the time of invention to modify the ‘700 composition containing a CKxC motif for formation of a RNA-oligopeptide complex (where the oligopeptides are linked by disulfides formed between the cysteine thiols) by altering the polylysine segment of ‘700 to polyarginine flanked by cysteine as suggested by Siprashvili as offering advantages for cellular entry. The motivation to do so again comes from the similar charge of lysine and polyarginine combined with Siprashvili teaching that flanking cysteines improve transfection efficiency as compared to arginine-only segments. Given that polycationic sequences such as in ‘700 and Siprashvili were already known to bind to RNA, one of ordinary skill in the art would have a reasonable expectation of success in forming a polymeric carrier cargo complex by combination of the prior art references. It would also be obvious to one of ordinary skill in the art at the time of invention that the CR12C cargo complex of ‘700 and Siprashvili that carries ssRNA could be used in a similar manner as the poly-Arg of ‘529 to carry and deliver the RNA 9.2 sense immunostimulatory RNA found in prima facie obvious to one of ordinary skill in the art at the time of invention.
With respect to claim 30, the above formula encompasses the subgenus as instantly claimed.
With respect to claims 33 and 34, as set forth above the ‘226 shows that R722 (i.e. SEQ ID NO:385) was a known siRNA.
	Response to Arguments:
	The Applicants argue that the Action has not provided evidence that the cited references could have been combined with a reasonable expectation of success.
	The Examiner has addressed this argument above.
	The Applicants’ arguments have been considered but are not persuasive.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Z.J.M/Patent Examiner, Art Unit 1658              

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658